News Release AGL Resources Reports Record 2014 Earnings · 2014 EPS from continuing operations of $4.71, an increase of 92% over 2013 EPS of $2.45 · 2014 EPS excluding wholesale services of $2.55 compared to $2.47 in 2013 · Dividend increase of 4.1% announced on 2/3/15 · 2015 EPS guidance initiated at $2.70-$2.90 on a consolidated basis, and $2.65-$2.75 excluding wholesale services · 3-year EPS CAGR target raised to 5% - 8%; 5-year EPS CAGR target raised to 6% - 9% ATLANTA, February 11, 2015 AGL Resources Inc. (NYSE: GAS) today reported 2014 income from continuing operations attributable to AGL Resources Inc. of $562 million, or $4.71 per diluted share, compared to $290 million, or $2.45 per diluted share in 2013. For the fourth quarter of 2014, income from continuing operations attributable to AGL Resources Inc. was $148 million, or $1.24 per diluted share, compared to $73 million and diluted EPS of $0.61 in the fourth quarter of 2013. 2014 net income attributable to AGL Resources Inc. was $482 million, or $4.04 per diluted share, compared to $295 million, or $2.49 per diluted share in 2013. Full-year 2014 consolidated GAAP EPS was impacted by $(0.67) related primarily to taxes on the sale of Tropical Shipping, which closed in 2014. “Our record financial performance in 2014 was driven by outstanding results in our wholesale services segment, as well as solid growth from our utilities. Earnings in the wholesale business in 2013 and 2012 were muted by mark-to-market accounting losses, but our 2014 results reflect the recognition of prior-period economic earnings generation, as well as strong commercial activity generated during the year and mark-to-market hedge gains. The year-over-year improvement in results from our regulated utilities was driven by higher customer usage and customer growth, our ongoing infrastructure investment initiatives, significantly colder-than-normal weather in the first quarter of 2014 andlower depreciation expense,” said John W. Somerhalder II, chairman, president and chief executive officer of AGL Resources. “Our retail business performed well operationally during the year, but results were impacted by temporal hedge losses and inventory adjustments of $16 million that we expect to realize in 2015.” Somerhalder continued, “We successfully executed on several key business priorities during 2014, including the sale of Tropical Shipping, our announcement to invest in three major interstate pipelines and the continuation of prudent capital deployment at our utilities. Based on those and other factors, we have confidence in the strength of our business as we move into 2015, and we will continue to seek further revenue growth and expense reduction opportunities across all segments. We are initiating 2015 consolidated earnings per share guidance of $2.70 to $2.90, excluding mark-to-market movements during 2015. When excluding the wholesale services segment, we expect EPS in the range of $2.65 to $2.75 for 2015.The midpoint of this range represents an increase of 6% over normalized2014 results. We are increasing our 3-year EPS growth target to a range of 5% to 8%, and our 5-year growth target to a range of 6% to 9%. The higher targets are driven by increased infrastructure spending and rate base investments, the three interstate pipeline investments we announced in 2014 andincreased customer growth.” Fourth Quarter and Full-Year EPS and Adjusted EPS Fourth quarter Full year Diluted EPS 4Q14 4Q13 Variance Variance Consolidated GAAP $ Continuing operations (1) Adjusted (2) $ $ $ ) $ $ $ Excludes discontinued operations, primarily Tropical Shipping, the sale of which resulted in diluted EPS reduction of $0.67 for 2014. Excludes discontinued operations and wholesale services. Fourth Quarter and Full-Year EBIT Results by Segment for Continuing Operations (in millions) Segment 4Q14 EBIT 4Q13 EBIT Variance 2014EBIT 2013EBIT Variance % FY14 Operating EBIT Contribution (1) Distribution operations $ $ $
